Case 20-18488-MBK             Doc 483      Filed 11/19/20 Entered 11/19/20 11:07:29                      Desc Main
                                          Document     Page 1 of 3



 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800
 Hackensack, New Jersey 07602-0800
 (201) 489-3000
 (201) 489-1536 Facsimile
 Warren A. Usatine, Esq.
 wusatine@coleschotz.com
 Felice R. Yudkin, Esq.
 fyudkin@coleschotz.com
 Rebecca W. Hollander, Esq.
 rhollander@coleschotz.com

 Counsel to the Debtor
 and Debtor in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 CONGOLEUM CORPORATION,                                       Case No. 20-18488 (MBK)

                                    Debtor.1


 BATH IRON WORKS CORPORATION,                                 Adv. Pro. No. 20-01439 (MBK)

                                    Plaintiff
 v.

 CONGOLEUM CORPORATION,

                                    Defendant.




          1
           The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s corporate
 headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.



 61003/0001-21465876v1
Case 20-18488-MBK          Doc 483     Filed 11/19/20 Entered 11/19/20 11:07:29                Desc Main
                                      Document     Page 2 of 3



     NOTICE OF DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING A
     SETTLEMENT AGREEMENT PURSUANT TO FED. R. BANKR. P. 9019 BY AND
        BETWEEN THE DEBTOR AND BATH IRON WORKS CORPORATION

          PLEASE TAKE NOTICE that on December 11, 2020, at 10:00 a.m. (EST), or as soon

 thereafter as counsel may be heard, the undersigned attorneys for Congoleum Corporation, the

 within debtor and debtor-in-possession (the “Debtor”) shall move before the Honorable Chief

 Judge Michael B. Kaplan, United States Bankruptcy Judge, at the United States Bankruptcy

 Court, Clarkson S. Fisher U.S. Courthouse, 402 East State Street, Trenton, New Jersey 08608,

 for an Order approving a settlement agreement pursuant to Fed. R. Bankr. P. 9019 by and

 between the Debtor and Bath Iron Works Corporation (the “Motion”). A hearing on the Motion

 will be conducted via CourtSolutions and Zoom.

          PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned

 shall rely on the Declaration of Christopher O’Connor which sets forth the relevant factual and

 legal bases upon which the relief requested should be granted. As set forth in the Motion, at the

 hearing, Bath Iron Works Corporation will also present evidence in support of findings of fact

 and conclusions. A proposed Order granting the relief requested in the Motion is also submitted

 herewith.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the

 Motion shall: (i) be in writing, (ii) state with particularity the basis of the objection; and (iii) be

 filed with the Clerk of the United States Bankruptcy Court electronically by attorneys who

 regularly practice before the Bankruptcy Court in accordance with the General Order Regarding

 Electronic Means for Filing, Signing, and Verification of Documents dated March 27, 2002 (the

 “General Order”) and the Commentary Supplementing Administrative Procedures dated as of

 March 2004 (the “Supplemental Commentary”) (the General Order, the Supplemental

 Commentary and the User’s Manual for the Electronic Case Filing System can be found at

                                                     2
 61003/0001-21465876v1
Case 20-18488-MBK         Doc 483     Filed 11/19/20 Entered 11/19/20 11:07:29            Desc Main
                                     Document     Page 3 of 3



 www.njb.uscourts.gov, the official website for the Bankruptcy Court) and, by all other parties-in-

 interest, on CD-ROM in Portable Document Format (PDF), and shall be served in accordance

 with the General Order and the Supplemental Commentary, so as to be received no later than

 seven (7) days before the hearing date set forth above.

          PLEASE TAKE FURTHER NOTICE that the undersigned requests oral argument on the

 return date of the Motion if objections are timely filed.


  DATED: November 19, 2020                             COLE SCHOTZ P.C.
                                                       Counsel to the Debtor
                                                       and Debtor in Possession

                                                       By:    /s/ Warren A. Usatine
                                                       Warren A. Usatine
                                                       Felice R. Yudkin
                                                       Rebecca W. Hollander
                                                       Court Plaza North
                                                       25 Main Street
                                                       Hackensack, NJ 07601
                                                       Telephone: (201) 489-3000
                                                       Facsimile: (201) 489-1536
                                                       Email: wusatine@coleschotz.com
                                                              fyudkin @coleschotz.com
                                                              rhollander@coleschotz.com




                                                   3
 61003/0001-21465876v1
